On April 8, 2004, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana Women’s Prison, to run consecutively to the sentences in Cause No. DC-02-120, for the offense of Criminal Production or Manufacture of Dangerous Drugs (2nd Offense), a felony; Count II: Twenty (20) years in the Montana Women’s Prison, to run consecutive to Count I, for the offense of Operation of Unlawful Clandestine Laboratory, a felony; Count III: Ten (10) years in the Montana Women’s Prison, for the offense of Criminal Distribution of Dangerous Drugs, a felony; Count IV: Ten (10) years in the Montana Women’s Prison, for the offense of Criminal Possession of Precursors to Dangerous Drugs, a felony; and Count V: Five (5) years in the Montana Women’s Prison, for the offense of Criminal Possession of Dangerous Drugs, a felony. Counts II - IV shall run concurrent with the sentence in Count I.
On September 24, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Keithi Worthington. The state was represented by George Corn, who participated telephonically.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that *90there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
DATED this 19th day of October, 2004.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive, by comparing the sentence with sentences both in the state of Montana and within the Ravalli County judicial district.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: Count I: Fifteen (15) years in the Montana Women’s Prison, with Twelve (12) years suspended; Count II: Fifteen (15) years in the Montana Women’s Prison, with Twelve (12) years suspended to run consecutively to Count I; Count III: Ten (10) years in the Montana Women’s Prison, with all time suspended to run concurrently to Count I and Count II. The conditions of the sentence will be as listed in the Pre-Sentence Investigation Report of March 29, 2004.
Done in open Court this 24th day of September 24, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary Day and Member, Hon. John Whelan.